DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Applicant’s amendment filed on 1/12/2022.
Claims 1-20 are currently pending.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are considered allowed because no prior art or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including:

“determining resource configuration information, wherein the resource configuration information indicates a resource to transmit control information, and wherein a resource indication uses a unit of a resource block group (RBG), wherein the resource configuration information comprises a frequency domain resource identifier that indicates a frequency domain resource in which the resource is located and an RBG bitmap that indicates a location of the RBG in the frequency domain resource indicated by the frequency domain resource identifier; and
sending the resource configuration information to a terminal“ in combination with other claim limitations as recited in independent claim 1.


“receiving resource configuration information from an access network device, wherein the resource configuration information indicates a resource to transmit control information, and wherein a resource indication uses a unit of a resource block group (RBG), wherein the resource configuration information comprises a frequency domain resource identifier that indicates a frequency domain resource in which the resource is located and an RBG bitmap that indicates a location of the RBG in the frequency domain resource indicated by the frequency domain resource identifier; and
transmitting the control information by using the resource indicated by the resource configuration information“ in combination with other claim limitations as recited in independent claim 2.

“determining resource configuration information, wherein the resource configuration information indicates a resource to transmit control information, and wherein a resource indication uses a unit of a resource block group (RBG), wherein the resource configuration information comprises a frequency domain resource identifier that indicates a frequency domain resource in which the resource is located and an RBG bitmap that indicates a location of the RBG in the frequency domain resource indicated by the frequency domain resource identifier; and
sending the resource configuration information to a terminal“ as recited in independent claim 15.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        April 22, 2022